        Case 1:18-cv-10225-MLW Document 525 Filed 04/14/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )         No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

     MOTION FOR CLARIFICATION OF THE COURT’S APRIL 13, 2020 ORDER

       On April 13, 2020, the Court ordered the parties to confer and, by April 15, 2020, submit

to the Court a list of the names of class members “to the extent they are known.” Dkt. No. 523.

In the context of conferring with the government to meet the parties’ reporting obligations, it

became clear that the parties have varying interpretations about what, exactly, is required by the

Court’s Order. Petitioners accordingly seek clarification.

       Respondents have informed Petitioners that they interpret the order to encompass class

members who have been identified as such by Immigration and Customs Enforcement (ICE), but

not all of those whose pending or approved applications before U.S. Citizenship and Immigration

Services contain information sufficient to identify them as class members. Respondents have

thus informed Petitioners that they intend to submit “a list of individuals ICE ERO Boston has

identified as class members and provided to Petitioners’ counsel.” According to Respondents,

“This list includes non-detained class members checking in with ICE and detained class

members.” Petitioners do not object to this interpretation, but considered that the Court may be
          Case 1:18-cv-10225-MLW Document 525 Filed 04/14/20 Page 2 of 3



seeking a broader list of individuals, or, alternatively, a narrower list of detained class members

who may be particulary vulnerable to the COVID-19 pandemic. 1 The parties agree that the list

should be filed under seal and will move accordingly.

         Respectfully submitted this 14th day of April, 2020.

                                                    /s/ Matthew W. Costello
    Matthew R. Segal (BBO # 654489)
    Adriana Lafaille (BBO # 680210)                 Kevin S. Prussia (BBO # 666813)
    AMERICAN CIVIL LIBERTIES UNION                  Michaela P. Sewall (BBO # 683182)
    FOUNDATION OF MASSACHUSETTS,                    Jonathan Cox (BBO # 687810)
    INC.                                            Stephen Provazza (BBO # 691159)
    211 Congress Street                             Colleen M. McCullough (BBO # 696455)
    Boston, MA 02110                                Matthew W. Costello (BBO # 696384)
    (617) 482-3170                                  WILMER CUTLER PICKERING
                                                      HALE AND DORR LLP
    Kathleen M. Gillespie (BBO # 661315)            60 State Street
    Attorney at Law                                 Boston, MA 02109
    6 White Pine Lane                               Telephone: (617) 526-6000
    Lexington, MA 02421                             Facsimile: (617) 526-5000
    (339) 970-9283                                  kevin.prussia@wilmerhale.com
                                                    michaela.sewall@wilmerhale.com
                                                    shirley.cantin@wilmerhale.com
                                                    jonathan.cox@wilmerhale.com
                                                    stephen.provazza@wilmerhale.com
                                                    colleen.mccullough@wilmerhale.com
                                                    matthew.costello@wilmerhale.com

                                                    Attorneys for Petitioners




1
  Petitioners continue to seek Respondents’ assistance in identifying class members who may
safely be released in light of the spread of COVID-19, recognizing that the government may not
have the ability to remove certain class members due to travel restrictions, that some class
members may have pre-existing health conditions, that some detained class members likely pose
no danger, and that significant steps to reduce the number of detained and incarcerated
individuals is necessary to the health and safety of the affected individuals and society at large.
                                                  2
        Case 1:18-cv-10225-MLW Document 525 Filed 04/14/20 Page 3 of 3



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Petitioners conferred

with counsel for Respondents on April 14, 2020 in an attempt to resolve the issues raised in this

motion. Respondents do not believe clarification is necessary.

                                                    /s/ Matthew W. Costello
                                                    Matthew W. Costello




                                                3
